DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-16, in the reply filed on 3/19/2021 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully contends that there has been no prima facie showing of an undue search burden within the classifications as both groups of claims pertain to an outer surface of a sleeve section, and therefore cannot agree that a restriction is appropriate. Consequently, Applicant respectfully requests reconsideration of the restriction”.  This is not found persuasive because the burden exists for the same reasons as set forth in the requirement for restriction dated 1/21/2021.  Note the instant claims are silent with respect to “an outer surface of a sleeve section” as argued by Applicants.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/19/2021.

Information Disclosure Statement
The information disclosure statements dated 2/27/2019 and 5/14/2021 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “automated system” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 4-9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over George et al.(US 2009/0037031).
With respect to claim 1, the reference of George et al. discloses an in vitro microbial incubation system (Fig. 1) comprising: a plurality of enclosures (2)(12) each having a plurality of walls, a floor, a ceiling, (housing)(3) and an access door (shutter)(5), each enclosure configured to removably house one of a plurality of cartridges (15) containing microbial samples; a plurality of resistive heaters (32) each having a heat diffuser (holder or intermediate plate)(35)(¶[0035]) substantially aligned with an underside of one of the plurality of cartridges and each heater configured to thermally conduct heat substantially evenly across each of the plurality of cartridges; and a printed circuit board (PCB) (33) electrically coupled to each of the plurality of resistive heaters, the PCB configured to independently adjust a temperature of each of the plurality of cartridges.  Note each circuit board (33) is connected to a bus system (6) that connects all of the incubators and respective heaters together and to a controller (4) wherein different chambers can be individually controlled simultaneously to expose them to different temperatures (¶[0007]).
If it is determined that the individual PCBs (33) of the reference of George et al. do not meet the PCB limitation of claim 1, as discussed above, the controller (4) provides the same function as the PCB recited in claim1.  However, the reference is silent with respect to the 
With respect to claims 4 and 5, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in s stable configuration and allow reversible removal.
With respect to claim 6, the system of the reference of George et al. is structurally capable of supporting a cartridge as recited in claim 6.  Note that the instant claims do not positively recite the cartridge as part of the claimed device.
With respect to claim 7, is the thermal conductivity of each diffuser plate (35) is not inherently greater than a thermal conductivity of each enclosure, it would have been well within the purview of one having ordinary skill in the art to optimize the thermal/heat transfer conditions within the enclosures while maintaining the efficiency of the culture/heating system.
With respect to claim 8, the reference of George et al. discloses an in vitro microbial incubation system (Fig. 1) comprising: a plurality of enclosures (2)(12) each having a plurality of walls, a floor, a ceiling (housing)(3), and an access door(shutter)(5), each enclosure configured to removably house one of a plurality of cartridges (15) containing microbial samples; a plurality of resistive heaters (32) each disposed on the floor of each of the plurality of enclosures; a plurality of heat diffusers (holder or intermediate plate)(35)(¶[0035]) each in substantial contact with each resistive heater; a printed circuit board (PCB) (33) electrically coupled to each of the 
If it is determined that the individual PCBs (33) of the reference of George et al. do not meet the PCB limitation of claim 1, as discussed above, the controller (4) provides the same function as the PCB recited in claim1.  However, the reference is silent with respect to the specific construction of the controller (4).  The use of PCBs in process controllers is notoriously well known in the art.  As a result, if not inherent, it would have been well within the purview of one having ordinary skill in the art to employ a process controller with a PCB configuration within the system of the primary reference the known and expected result of providing an art recognized means for controlling an automated process.
With respect to claims 9 and 13, the cartridges (15) and access door (5) of each of the plurality of enclosures are structured such that the cartridges can be removed from the enclosures (2) using an automated system (¶[0022]) and are supported in s stable configuration and allow reversible removal.
With respect to claim 14, the system of the reference of George et al. is structurally capable of supporting a cartridge as recited in claim 6.  Note that the instant claims do not positively recite the cartridge as part of the claimed device.
With respect to claim 15, is the thermal conductivity of each diffuser plate (35) is not inherently greater than a thermal conductivity of each enclosure, it would have been well within 
With respect to claim 16, each of the resistive heaters and diffusers are structurally capable of being larger than each of an array of wells of each cartridge.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Benton (US 5,519,644).
The reference of George et al. has been discussed above with respect to claim 1.
Claim 2 differs because the reference of George et al. does not disclose wherein the PCB or controller is configured to calibrate each of the plurality of resistive heaters and store a resulting calibration data on the PCB.
The reference of Benton discloses wherein the controller is configured to calibrate each of the plurality of resistive heaters and store a resulting calibration data on the controller (abstract, col. 6, lines 42-45; col. 7, lines 3-9; 18-21; and col. 15, lines 60-66).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the controller of George et al. to include the calibration feature disclosed by the reference of Benton for the known and expected result of providing a superior system for maintaining precise temperature control within the incubator system.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Friedman (US 7,210,843).
The reference of George et al. has been discussed above with respect to claims 1 and 8.

The reference of Friedman discloses that it is known in the art to agitate biological samples (col. 1, lines 19-31) using an agitator system that supports and agitates the biological samples and includes a first stage (50) that translates in a first direction and a second stage (30) that supports the first stage and translates in a second direction which is perpendicular to the first direction.
In view of this teaching, it would have been obvious to one of ordinary skill in the art support and agitate the incubator system of the primary reference of George et al. using the system of the reference of Friedman for the known and expected result of providing an art recognized means for mixing the contents of the sample plates of the primary reference of George et al. as is conventional in the art as evidenced by the reference of Friedman.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over George et al.(US 2009/0037031) in view of Gross et al.(US 5,149,654).
The reference of George et al. has been discussed above with respect to claim 1.
While the reference of George et al. disclose the use of a door or shutter (5) on the chamber or housing (3), claim 10 differs by reciting that the door is hung at its upper end and swings inward to retrieve a cartridge.
The reference of Gross et al. discloses an incubation device (Fig.1) that includes a plurality of chambers (9) for holding a plurality of cartridges (1).  Each chamber (9) includes a door/shutter/gate (2) which is hung at its upper end and swings inward.

With respect to the tab of claim 11, the reference of Gross et al. also discloses the use of a tab (13) for interfacing with element (15) of the gate actuating element (14).  As for the “rounded” feature of claim 11, a change in shape of an element involves only routine skill in the art.  One of ordinary skill in the art would know to optimize the shape of the tab based merely on the specifics of the automated device used to open the gate/shutter/door.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references of Blanchard (US 2018/0320122)  and Butts (US 6,518,059) are cited as prior art which pertains to an incubator system which include individual compartments for each culture plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB